Gtlfillan, 0. J.
The exceptions taken at the .trial and the assignments of error here do not present any of the questions of law argued by the appellant. This leaves, as the only question before us, the one whether the evidence was sufficient to justify the verdict. The action was for libel in causing to be inserted in the reports of an association called “a commercial agency,” which were designed to be and were circulated among its members, a false and defamatory report or statement, injuriously affecting plaintiff’s financial standing and credit. There was evidence, sufficient to justify a verdict for plaintiff, that defendant caused the report to be inserted in the reports of the agency; that it was circulated among its members; that it was false and defamatory, calculated to injure plaintiff in his business, and in his financial standing and credit. It is argued, however, that upon the evidence it was a privileged communication. Without stopping to inquire whether and under what circumstances, if ever, a false report, honestly made to such an association, comes under the head of privileged communication, it is enough for us to say that there was evidence from which the jury might find that the report was not made by defendant in good faith ,and with the honest purpose of truly informing the agency of plaintiff’s financial standing, but was made maliciously, and with a view to subserve defendant’s own private purposes. A communication is not entitled to the character of privileged when it is made from malice.
Order affirmed.